LEWIS, J.
(dissenting).
I dissent. From the cases cited the court deduce this general principle: If it conclusively appears that a traveler relied exclusively upon the assurance or invitation to cross the tracks which is implied by the absence of the flagman, then the negligence of the traveler is established as a matter of law; but, if he did not exclusively rely upon such assurances, then the question of his negligence is for the jury. This seems to be a correct statement of the law applicable to such cases, but it is not correctly applied in this case. There is certainly no reason for confining the means of observation to that medium by which the absence of the signal was ascertained. In State v. Boston, 80 Me. 430, 443, 15 Atl. 36, cited in the opinion, the court say:
“If the gates were open and the crossing unattended by a flagman, then these persons had a right to accept the fact as some evidence that the train would not attempt to pass the crossing at a faster speed than six miles an hour. Of course, full reliance cannot always be placed on an expectation that a railroad company will perform its duties, when there is any temptation to neglect them, because experience teaches us that it would not be practicable to do so.”
*172Another reason why it is not wise to establish the rule that a traveler may with impunity exclusively rely upon such assurances is that the absence of the flagman might be caused by sudden sickness or an accident over which there was no control, and the traveler should anticipate such possibilities, and act with reasonable prudence in approaching a place of danger. The company is not a guarantor of the plaintiff’s safety, and the authorities do not so hold. Where there is any dispute as to the facts, or as to whether the traveler exercised reasonable care, the question of contributory negligence is certainly for the jury. But in this case the facts are undisputed. It conclusively appears that the plaintiff relied exclusively upon his eyesight, and that he did not use his ears. He knew the danger and the time of the train. He made so much noise upon the rough, frozen road with his rattling lumber wagon that he could not hear the approaching train. He did not stop or slow up in order that he might hear. If he had stuffed cotton in his ears he would not more effectually have deprived himself of the opportunity to hear. It was not enough that he looked up and down the track as he approached it. His vision was obstructed almost entirely, and for that reason he was called upon to listen, and so drive that he could hear. If the customary signal had been a stationary bell, and the plaintiff, approaching and not hearing it sound the usual alarm, had bandaged his eyes and permitted his team to go upon the track, could it be said that he was not relying exclusively upon the invitation- and assurance implied by the absence of the signal? But no more so than did the plaintiff rely exclusively upon his eyesight in this case by depriving himself of the use of his ears. He was not required to stop in order to get a better view; nor was he obliged to stop for the purpose of hearing more effectively, if he had not himself created the noise which prevented his hearing. His conduct being under his own control, and having failed to take the least precaution to listen, and it being certain that, if he had stopped his own noise and listened, he would have heard the approaching train, it appears, as a matter of law, that he was guilty of contributory negligence.